Citation Nr: 0303606	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  97-32 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to apportionment of the veteran's improved 
pension benefits for the benefit of his son.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.  The appellant is the mother of the veteran's 
child.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied apportionment of the veteran's 
improved pension benefits.

In March 1998 the Board issued a decision denying 
apportionment of the veteran's pension benefits.  That 
decision was vacated by the United States Court of Veterans 
Claims (Court) in a memorandum decision issued in August 
1999.  The Court's decision was based on a finding that the 
Board had failed to consider all of the veteran's income.  
The Board remanded the case to the RO to obtain additional 
information regarding the veteran's income.

REMAND

In response to previous remands, the veteran furnished 
information that raises additional questions about his income 
and whether he is providing support to his son.

This claim is inextricably intertwined with issues involving 
the calculation of the veteran's pension which are remanded 
in another decision of this date.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran complete and return VA Form 21-
686c, Declaration of Status of 
Dependents.  The veteran should supply a 
copy of his marriage certificate that 
shows his date of his most recent 
marriage.

2.  The RO should request that the 
veteran verify whether he served in the 
National Guard from 1994 to 1998.  If so, 
he should supply income information for 
this service.

3.  The RO should request that the 
veteran supply income for his spouse from 
the date of marriage through 1998.

4.  The RO should request that the 
veteran supply evidence that he has or is 
providing support to his son.

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
appellant, she, the veteran, and his 
representative should be furnished with a 
letter in accordance with the Veteran's 
Claims Assistance Act that informs them 
of the evidence needed to substantiate 
the claim, and of what evidence they are 
responsible for obtaining and what 
evidence VA is responsible for obtaining.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

